PER CURIAM.
The petition for writ of certiorari reflected apparent jurisdiction in this Court. We issued the writ and have heard argument of the parties. Upon further careful consideration of the matter, the briefs and the lengthy record of testimony, we have determined that the cited decisions present no direct conflict as required by Article V, Section 3(b)(3), Florida Constitution (1973). Therefore, the writ must and is hereby discharged.
It is so ordered.
ROBERTS, BOYD, DEKLE and OVERTON, JJ., concur.
ERVIN, J., dissents with opinion with which ADKINS, C. J., and McCAIN, J., concur.